Citation Nr: 0830896	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-08 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri
+

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an effective date prior to June 4, 2001 
for the grant of a total evaluation for major depressive 
disorder with chronic paranoid schizophrenia.  



REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, 
Attorney


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel




INTRODUCTION

The veteran had active duty service from November 1969 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The PTSD issue was before the Board in February 2007 as an 
attempt to reopen a claim subject to a prior final denial.  
The claim was reopened and then remanded for additional 
evidentiary development.  The PTSD issue on the title page 
has been changed to reflect that development.  


FINDINGS OF FACT

1.  The veteran did not participate in combat.  

2.  There is no competent evidence of a diagnosis of PTSD 
which is based on a verified stressor.  

3.  A December 1993 rating decision denied entitlement to an 
increased rating for the service-connected nervous condition; 
a notice of disagreement was submitted but the appeal was not 
perfected.  

4.  No formal or informal claim of entitlement to an 
increased rating for the service-connected psychiatric 
condition was received between December 1993 and June 4, 
2001.  

5.  As of May 25, 2001, it was factually ascertainable that 
an increase in symptomatology for the service-connected 
psychiatric disorder had occurred.  




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active duty 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).

2.  An effective date of May 25, 2001, but no earlier, is 
warranted for the assignment of a total evaluation for the 
service-connected major depressive disorder with chronic 
paranoid schizophrenia.  38 U.S.C.A. §§ 5101, 5110 (West 
2002); 38 C.F.R. §3.400 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in a February 
2005 statement of the case and an October 2006 statement of 
the case as well as VCAA letters dated in December 2002, 
March 2003, and March 2007 have informed the appellant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought and adjudicated by this decision.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

While no longer required, the Board also notes that the March 
2007 VCAA letter expressly notified the appellant that he 
should submit any pertinent evidence in his possession.  The 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the appellant's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claims and the appellant has had the chance to submit 
evidence in response to the VCAA letters.  After issuance of 
the February 2005 and October 2006 statements of the case, 
the claims were readjudicated as demonstrated by supplemental 
statements of the case dated in January 2008.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims as well as with notice of the types 
of evidence necessary to establish an effective date or a 
disability evaluation for the issues on appeal in the March 
2007 letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  Attempts were made to verify the veteran's 
claimed stressors without success.  A VA examination was not 
conducted for the PTSD claim as there are no verified 
stressors and no indication of combat service.  A VA 
examination based on unverified stressors in the current case 
would not constitute competent evidence.  The Board finds the 
requirements of 38 C.F.R. § 3.159(c)(4) have been met.  No 
additional pertinent evidence has been identified by the 
appellant as relevant to the issues on appeal.  In a February 
2008 statement, the veteran reported that he believed his 
case had been stated completely and requested that it be 
forwarded to the Board for adjudication.  Under the 
circumstances of this particular case, no further action is 
necessary to assist the appellant.

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

In June 2001, the veteran submitted a claim of entitlement to 
service connection for PTSD.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 
3.303, 3.304.  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder in accordance with 
38 C.F.R. § 4.125(a), credible supporting evidence that the 
claimed in-service stressor(s) occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

There are no actual diagnoses of PTSD associated with the 
claims file.  November 2005 and November 2006 VA clinical 
records indicate that PTSD screens were negative at those 
times.  

A February 1995 private psychological report reveals the 
veteran informed the clinician that he had flashbacks from 
Korea where he had to "deal with the dead bodies of the 
enemy."  The pertinent diagnosis was rule out PTSD which may 
also be "service-connected."  The Board finds that this is 
not an actual diagnosis of PTSD but an annotation indicating 
that PTSD may be present and had to be ruled out by further 
clinical observation and testing.  Even assuming that the 
diagnosis of "rule out PTSD" is the same as a diagnosis of 
"PTSD", the Board finds that service connection is not 
warranted for the disability as the diagnosis of PTSD is not 
based on verified in-service stressors.  The Court has held 
that just because a physician or other health professional 
accepted the veteran's description of his active service 
experiences as credible and diagnosed the veteran as 
suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a PTSD 
diagnosis will vary depending upon whether the veteran 
engaged in "combat with the enemy."  See 38 U.S.C.A. §  
1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App.  
91, 98 (1993).  Participation in combat requires that the 
veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 
1999).  If the VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or written statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required - 
provided that such testimony is found to be "satisfactory," 
i.e., credible and "consistent with circumstances, conditions 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(f); Zarycki, 6 Vet. App. at 98.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that he did engage in 
combat, but that the alleged stressor is not combat related, 
then his lay testimony, in and of itself, is not sufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain evidence that corroborates 
his testimony or statements.  Id.  Service department records 
must support, and not contradict, the claimant's testimony 
regarding noncombat stressors.  Doran v. Brown, 6 Vet. App.  
283 (1994); see also Fossie v. West, 12 Vet. App. 1, 6 (1998) 
(wherein the Court stated, "If the veteran engaged in combat, 
his/her lay testimony regarding stressors will be accepted as 
conclusive evidence of the presence of in-service 
stressors").  If, however, the veteran was not engaged in 
combat, he must introduce corroborative evidence of his 
claimed in-service stressors.

The Board finds that the veteran did not engage in combat.  
His military occupational specialty was Armor Recon 
Specialist which is a combat specialty.  However, the records 
do not demonstrate receipt of any awards or decorations 
denoting participation in combat.  Furthermore, during the 
time the veteran was stationed in Korea (May 19, 1970 to July 
10, 1970), the major hostilities there had ceased many years 
prior.  This fact weighs heavily against a finding that the 
veteran participated in combat.  The veteran's service 
treatment records do not indicate that he was treated for any 
combat related injuries and it appears that the service 
treatment records are complete.  The veteran has not 
submitted evidence from any other source which would support 
a finding that he participated in combat.  

The veteran has informed various health care providers that 
he was discharged from active duty due to shell shock which 
implies participation in combat.  These statements are 
directly refuted by the report of October 1970 Medical Board 
Proceedings which reveals that the veteran was diagnosed with 
chronic severe schizophrenic reaction of the undifferentiated 
type.  The precipitating stress was found to be minimal and 
due to routine military duty.  The veteran's predisposition 
was severe.  The examiner opined that the disorder existed 
prior to service and was not aggravated by service.  There is 
no reference in any way to the veteran's psychiatric disorder 
being due to combat.  

As the Board finds that the veteran did not participate in 
combat, his reports of his in-service stressors must be 
corroborated.  

The veteran submitted a stressor statement dated in March 
2005 where he reported he received shell shock and had a 
nervous breakdown due to the stress of picking up bodies.  He 
indicated that he witnessed or participated in civilian 
atrocities.  The unit involved was the 2nd Battalion of the 
72nd Infantry Division.  He indicated that the atrocity was 
reported to U.S. authorities in the form of the 2nd Battalion 
of the 72nd Infantry Division.  Several civilians were 
involved.  The veteran wrote that he was ordered to go on a 
work detail to pick up bodies with pitchforks.  Another 
reported stressor was when a close friend named Willis Reed 
was struck in the head and was either killed or wounded.  The 
incident occurred between March and April of 1970.  The man 
was assigned to the 2nd Battalion of the 72nd Infantry 
Division.  The stressor statement shows the veteran reported 
he served in "Viet Nam Korea combat" and that in 
approximately 1969-1970, he was a "combat gunner." 

In September 2007, the United States Armed Services Center 
for Research of Unit Records (USASCRUR) reported that it had 
searched records from February to May of 1970 without 
obtaining verification of the veteran's reported stressors.  
During the period from February 1970 to May 1970, ten 
personnel were listed as deceased, all from non-hostile 
causes.  None of the fatalities were named Reed.  USASCRUR 
found that it could not verify that the veteran loaded bodies 
using a pitchfork.  The organization did not have any record 
of Korean deaths during the pertinent time period.  It was 
suggested that Morning Reports be reviewed.  The Morning 
Reports from March 1970 to May 1970 were subsequently 
obtained.  The documents do not verify that any of the 
veteran's reported stressors occurred.  

One of the veteran's reported stressors does not involve 
combat as defined by 38 U.S.C.A. § 1154(b).  This stressors 
is the handling of dead bodies by pitchforks.  Corroborative 
evidence is required to confirm this stressor but none has 
been received.  There is no objective evidence of record 
indicating that the veteran  handled dead bodies.  He did not 
receive any specialized training for this task nor is his 
military occupational specialty one that would normally be 
presumed to be around and handle dead bodies.  

The only evidence of record which indicates that any of the 
veteran's reported in-service stressors occurred is his own 
allegations.  The Board is not required to accept a veteran's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App.  229, 233 (1993); Wood v. 
Derwinski, 1 Vet. App. 190, 192  (1991).

After considering the evidence of record, the Board does not 
find that the veteran has a verified or verifiable stressor.  
In the absence of a verified or verifiable stressor event 
which is the cornerstone of a PTSD claim, service connection 
for PTSD must be denied.  38 C.F.R. § 3.304(f).

The preponderance of the evidence is against a grant of 
service connection for PTSD, as the veteran has not alleged 
any in-service stressor event which is verified and there is 
no diagnosis of PTSD.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b);  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001); Gilbert v.  Derwinski, 1 Vet. App. 49, 55-
57 (1991). 


Entitlement to an effective date prior to June 4, 2001 for 
the grant of a total evaluation for major depressive disorder 
with chronic paranoid schizophrenia.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  38 
C.F.R. § 3.400(o)(2).  The Court has held that 38 U.S.C.A. § 
5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 38 
C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 Vet. 
App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs 
after the claim is filed, the date that 
the increase is shown to have occurred 
(date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes 
the claim by a year or less, the date 
that the increase is shown to have 
occurred (factually ascertainable) (38 
C.F.R. § 3.400(o)(2)); or

(3) if an increase in disability precedes 
the claim by more than a year, the date 
that the claim is received (date of 
claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  38 
C.F.R. §§ 3.155, 3.400(o)(2).

The Board notes that a specific claim in the form prescribed 
by the Secretary must be filed in order for benefits to be 
paid to any individual under the laws administered by VA.  38 
U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  Any communication or 
action indicating an intent to apply for one or more benefits 
under the laws administered by VA from a claimant may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if the formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of the 
receipt of the informal claim.  When a claim has been filed 
which meets the requirements of 38 C.F.R. § 3.151, an 
informal request for increase or reopening will be accepted 
as a claim.  38 C.F.R. § 3.155.

A report of examination or hospitalization that meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

Service connection was granted for a nervous condition in a 
February 1972 rating decision.  

In December 1993, the RO denied the veteran's claim for an 
increased rating.  He submitted a timely notice of 
disagreement in December 1993 but did not perfect the appeal 
after receipt of a statement of the case which was dated in 
December 1994.  The December 1993 rating decision is final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  By operation of 
law, a previous rating decision by the RO is binding and will 
be accepted as correct in the absence of clear and 
unmistakable error.  38 C.F.R. §§ 3.104, 3.105(a).  The 
veteran has not raised clear and unmistakable error in the 
December 1993 rating decision.  The effective date for the 
grant of a total rating cannot be prior to the December 1993 
rating decision.  

On June 4, 2001, the RO received a statement from the veteran 
wherein he reports that he was no longer employable as a 
result of mental problems.  This document has been construed 
as a claim for an increased rating for the service-connected 
psychiatric disorder.  This is the date of receipt of the 
claim and also the date the RO assigned as the effective date 
for the total rating.  

There are no documents which can be construed as a formal or 
informal claim of entitlement to an increased rating for the 
service-connected chronic paranoid schizophrenia received 
between December 1993 and June 2001.  No statement from the 
veteran has been received during the applicable time period 
which indicates an intent to claim entitlement to an 
increased rating for his service-connected psychiatric 
disability.  

In December 1993, the veteran submitted a statement 
indicating that he was contesting the December 1993 rating 
decision which denied an increased rating for his nervous 
condition.  This document does not indicate that the veteran 
was intending to apply for an increased rating for his 
psychiatric disorder.  The letter does include a claim for 
service connection for PTSD but does not indicate the veteran 
was claiming entitlement to a higher rating for his nervous 
condition.  He was expressing disagreement with the prior 
rating decision.  The Board finds this letter does not meet 
the definition of an informal claim a set out under 38 C.F.R. 
§ 3.155.  No other pertinent communication was received from 
the veteran or his representative between December 1993 and 
June 2001.  

There are no reports of examination or hospitalization within 
the pertinent time period which can be construed as an 
informal claim under 38 C.F.R. § 3.157.  

Private medical records dated in May 2001 document treatment 
for psychosis.  These records, however, were received by VA 
in April 2006.  The regulation provides that the date for an 
informal claim based on evidence from a private physician or 
layman is the date of receipt of such evidence.  38 C.F.R. 
§ 3.157.  

VA clinical records dated between December 1993 and June 2001 
document treatment for disabilities primarily other than a 
mental disorder.  There were two records which dealt with 
psychiatric disorders.  A May 1994 VA clinical record 
includes an assessment of "SAD" in remission.  In March 
1995, the veteran complained of financial problems.  He 
admitted to depression but denied suicidal and homicidal 
ideation.  The assessment was anxiety/depression.  Neither of 
these records are hospitalization records and do not fit the 
criteria for an informal claim under 38 C.F.R. § 3.157.  

Social Security records include private psychiatric 
evaluations dated in July 1994, February 1995 and March 1995.  
This evidence, however, was received by VA in 2006.  The 
regulation provides that the date for an informal claim based 
on evidence from a private physician or layman is the date of 
receipt of such evidence.  38 C.F.R. § 3.157.  

The Board finds that June 4, 2001 is the date of receipt of 
the claim for an increased rating for the service-connected 
psychiatric disability.  

The Board must review the evidence of record to determine if 
it was factually ascertainable that an increase in 
symptomatology occurred within one year of the receipt of the 
claim for the increased rating.  

During the pendency of the appeal, the rating criteria for 
evaluation of psychiatric disorders was changed.  The rating 
criteria in effect prior to November 7, 1996, sets out the 
criteria for a 100 percent evaluation for a psychiatric 
disorder as follows:  the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.

From November 7, 1996 to the present, the current rating 
criteria for assignment of a 100 percent evaluation for 
psychiatric disorders is as follows:  total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
of hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

Associated with the claims file is a report of private mental 
status examination which was conducted on May 25, 2001.  The 
document was received by VA in April 2006.  The examiner 
noted that the veteran was extremely delusional.  The Axis I 
diagnosis was chronic, paranoid type schizophrenia with acute 
exacerbation.  A global assessment of functioning score of 30 
was assigned as the examiner determined that the veteran was 
extremely dangerous to himself and to others at the time of 
the admission.  The veteran was hospitalized from May 25, 
2001 to June 1, 2001.  The veteran was discharged as it was 
felt that he had received the maximum hospital benefit.  The 
Board finds this evidence indicates the presence of 
psychiatric symptomatology which warrants a 100 percent 
evaluation under the current rating criteria for evaluation 
of mental disorders.  While the veteran was discharge on 
June 1, 2001, the extent of symptomatology at the time of 
discharge is not reported, only that the veteran had reached 
maximum hospital benefit.  The Board finds that, upon 
application of the benefit of the doubt, the private 
hospitalization records are sufficient to find that the 
veteran warranted a 100 percent evaluation for his service-
connected psychiatric disorder as of May 25, 2001.  The Board 
finds that an increase in psychiatric symptomatology was 
factually ascertainable as of May 25, 2001 and that this date 
should be the effective date for the grant of a total 
evaluation for major depressive disorder with chronic 
paranoid schizophrenia.  38 C.F.R. § 3.400(o)(2).  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for PTSD is not warranted.  
The appeal is denied.  

Entitlement to a effective date of May 25, 2001, but not 
prior, for the grant of a total evaluation for major 
depressive disorder with chronic paranoid schizophrenia is 
warranted.  The appeal is granted subject to the laws and 
regulations governing monetary awards.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


